alleges were removed from his cell. See Wolfe v. State, 95 Nev. 240, 242,

                591 P.2d 1155, 1156 (1979).

                            Second, Ali contends that his guilty plea was not entered

                knowingly, voluntarily, and intelligently because he pleaded guilty based

                upon the promise that he would remain free on bail while awaiting

                sentencing. We decline to consider this assertion because it challenges the

                validity of the plea and is not properly raised on direct appeal. See Bryant

                v. State, 102 Nev. 268, 272, 721 P.2d 364, 367-68 (1986).

                            Third, Ali contends that the district court abused its discretion

                by permitting several attorneys to withdraw without his consent and

                denying newly appointed counsel's requests for continuances to prepare

                for sentencing. We disagree. The record reflects that at least one of the

                substitutions of counsel was done at Ali's Tequest after he retained

                counsel, and another substitution occurred after counsel withdrew and the

                court appointed counsel to represent Ali. The record also reflects that the

                court continued the hearing multiple times between September 25, 2013,

                and February 12, 2014. At sentencing, counsel indicated that he had

                discussed the case with Ali, prepared a sentencing memorandum, and was

                ready to proceed. Ali fails to demonstrate that the district court abused its




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1047A
                discretion. See Dixon v. State, 94 Nev. 662, 664, 584 P.2d 693, 694 (1978).

                                Having concluded that no relief is warranted, we

                                ORDER the judgment of conviction AFFIRMED. 1




                                                 AO-A t-et4;
                                           Hardesty


                                                                Cita
                Douglas                                      Cherry




                cc: Second Judicial District Court, Department 6
                      Douglas A. Nutton
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                      1 Ali'sfast track statement fails to comply with the Nevada Rules of
                Appellate procedure because it is not double-spaced, see NRAP 3C(h)(1);
                NRAP 32(a)(4), and makes factual statements without adequate citation to
                the record, see NRAP 3C)(e)(1)(C). We caution counsel that future failure
                to comply with this court's briefing requirements may result in the
                imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A